Appeal by plaintiffs, as limited by their brief, (1) from so much of an order of the 'Supreme Court, Suffolk County, dated *725July 12, 1972, as, upon reargument, (a) directed plaintiff The Rose Fair, Inc. to submit to a pretrial examination, (b) denied plaintiffs’ motion to vacate or modify a demand for a bill of particulars, (c) directed plaintiffs to serve a bill of particulars and (d) referred to another Justice the branch of plaintiffs’ motion which sought vacatur of an order entered April 18, 1972; (2) from an order of the same court, dated August 15, 1972, which, upon said referral of a branch of plaintiffs’ motion, denied vacatur of the order entered April 18, 1972; and (3) from (a) so much of an order of the same court, entered April 26, 1973, as, on motion of defendant Ford Motor Company, (i) stayed plaintiffs from proceeding in the action until plaintiff The Rose Fair, Inc. submits to the pretrial examination and pays $50 costs and (ii) denied plaintiffs’ cross motion to vacate the orders of April 18, 1972, July 12, 1972 and August 15, 1972 and to require defendant Ford Motor Company to submit to pretrial examination before the pretrial of plaintiff The Rose Fair, Inc. and before service of plaintiffs’ bill of particulars, and (b) a decision of said court dated April 24,1973. Appeal from decision dated April 24,1973 dismissed. No appeal lies from a decision. Order dated August 15, 1972 affirmed, and order dated July 12, 1972 and order entered April 26, 1973 affirmed insofar as appealed from. Respondent is awarded one bill of $20 costs and disbursements to cover all the appeals herein mentioned. The pretrial examination of plaintiff The Rose Fair, Inc. shall proceed at the place designated in the order dated July 12, 1972 at a time to be fixed in a written notice of not less than 10 days, to ■ be given by defendant Ford Motor Company, or at such other time and place as the parties may agree. Plaintiffs’ time to serve their bill of particulars is extended until 20 days after entry of the order to be made hereon. The parties should proceed promptly to dispose of this litigation, which has been pending for seven years. Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.